Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 10/14/22 overcome the rejections set forth over Seo and Kim-2019 in the office action mailed 7/14/22, but do not overcome the rejections set forth over Kim, which are maintained below. The discussion of the rejections had been updated to reflect the claim amendments.

Claim Rejections - 35 USC § 102
Claims 1-2, 4-5, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Y. M. Kim , W.Y. Lee , Y. Choi, H. C. Moon, “Impact of chain flexibility of copolymer gelators on performance of ion gel electrolytes for functional electrochemical devices”, J. Ind. Eng. Chem., 2020, 90 , 341-350.)
As displayed on the first page of the reference, Kim was available online on 7/29/20 and therefore qualifies as prior art under 35 USC 102(a)(1), noting that applicant has not perfected their foreign priority claim. On page 342 Kim discloses random copolymers of styrene and butyl acrylate as gelators for ion gels. Repeating units based on styrene meet the limitations of Chemical Formula 1 of claim 1 where n11 is 0 and R12 is hydrogen, and repeating units based on butyl acrylate meet the limitations of Chemical Formula 2 where R21 is hydrogen and R22 is a butyl group. In Table 1 at the bottom of page 342 Kim discloses various copolymers having styrene contents between 30 and 57 mol%, leading to n1 and n2 values within the range recited in claim 1. The copolymers exemplified by Kim include copolymers having number and weight average molecular weights within the ranges recited in amended claim 1. In Figure 5c on page 346 and the discussion on page 347 Kim discloses ion gels comprising 30 to 50% by weight of the copolymer and 50 to 70% of ([BMI][TFSI]) as the ionic liquid, leading to ion gels meeting the limitations of claims 1-4. In the right column of page 347 Kim also discloses an ion gel having an ionic conductivity of about 0.55 mS/cm and an elastic modulus of about 5.4 x 104 Pa, within the ranges recited in claim 5. In the discussion bridging pages 346-347 Kim discloses other gels having a conductivity of about 0.53 mS/cm, and an elastic modulus of 5.4 x 104 Pa, also within the ranges recited in claim 5. 
In the abstract and experimental section, Kim discloses that the copolymer is prepared by a one-pot RAFT process, meeting the limitations of the first manufacturing steps of claims 10-11, and as the ion gel must be prepared by mixing the copolymer with the ionic liquid, the second manufacturing step is met by Kim as well. Butyl acrylate has a glass transition temperature of about -50° C, within the range recited in claim 12. As discussed above, the ion gels of Kim use ([BMI][TFSI]) as the ionic liquid, meeting the limitations of claim 13.
In light of the above, claims 1-2, 4-5 and 10-13 are anticipated by Kim. 

Claim Rejections - 35 USC § 103
Claims 6-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Darolles (U.S. PG Pub. No. 2015/0380767).
The discussion of Kim in paragraph 3 above is incorporated here by reference. Kim discloses ion gel electrolyte compositions meeting the limitation of claim 1 and methods of preparing the compositions meeting the limitations of claim 10, but does not disclose the further inclusion of a metal salt.
 Darolles discloses polymer-based electrolytes. In paragraphs 19-21 Darolles that the electrolyte compositions can further comprise ionic liquids and lithium salts, where the lithium salts meet the limitations of the metal salt of claims 6, 8, and 14-15. In paragraph 33 Darolles discloses that typical compositions comprise 5 to 20% by weight of the lithium salt, overlapping the range recited in claim 7. Paragraph 33 of Darolles also discloses polymer and ionic liquid concentrations overlapping or within the ranges recited in claim 7, and as discussed in paragraph 5 above Kim also discloses compositions comprising the polymer and ionic liquid in concentrations overlapping or within the claimed ranges. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The inclusion of the lithium salts of Darolles in the composition of Kim therefore meets the limitations of claims 6-8 and 14-15. Since the composition of Kim and Darolles meets the compositional limitations of the claims, they are also considered to have electrical conductivity and elastic modulus values in ranges at least overlapping the range recited in claim 9.
It would have been obvious to one of ordinary skill in the art to include the lithium salts of Darolles in the composition of Kim, since Darolles teaches that they are a suitable component for an electrolyte composition also comprising a polymer and ionic liquid, and in order to provide a composition useful in lithium ion batteries, as described in paragraphs 15-17 and 20 of Darolles.

Response to Arguments
Applicant's arguments filed 10/14/22 regarding Kim have been fully considered but they are not persuasive. Applicant argues that Kim is disqualified as prior art under the 35 USC 102(b)(1)(a) exception because the subject matter of Kim was obtained from the inventor(s) of the present application. However, applicant must submit an affidavit or declaration to disqualify a disclosure as prior art under the 35 USC 102(b)(1)(a) exception. See 37 CFR 1.130(a) and MPEP 717.01(a) and 717.01(c). It is also noted that applicant has not perfected the foreign priority claim. Kim therefore remains eligible as prior art, and since Kim discloses copolymers having molecular weights within the ranges recited in amended claim 1, the rejection set forth over Kim is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771